Citation Nr: 1113788	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-49 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral leg disability.

3. Entitlement to service connection for a bilateral leg disability.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cellulitis of the groin.

5. Entitlement to service connection for cellulitis of the groin.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with accompanying panic attacks. 

7. Entitlement to service connection for an acquired psychiatric disability, to include PTSD with accompanying panic attacks. 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The rating decision denied the Veteran's claims. 

These claims were the subject of a May 2010 Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript is of record. 

The issues of entitlement to service connection for a bilateral leg disability, cellulitis of the groin, PTSD, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement within one year of a March 1978 rating decision, which denied entitlement to service connection for a bilateral leg disability. 

2. New and material evidence, which raises a reasonable likelihood of substantiating the Veteran's claim for entitlement to service connection for a bilateral leg disability, has been submitted since the March 1978 rating decision.

3. The Veteran did not file a notice of disagreement within one year of a March 1978 rating decision, which denied entitlement to service connection for cellulitis of the groin.

4. New and material evidence, which raises a reasonable likelihood of substantiating the Veteran's claim for entitlement to service connection for cellulitis of the groin, has been submitted since the March 1978 rating decision.

5. The Veteran did not file a notice of disagreement within one year of a July 2002 rating decision, which denied entitlement to service connection for PTSD.

6. New and material evidence, which raises a reasonable likelihood of substantiating the Veteran's claim for entitlement to service connection for PTSD, has been submitted since the July 2002 rating decision.


CONCLUSIONS OF LAW

1. The March 1978 and July 2002 RO rating decisions that denied claims for service connection are final. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the March 1978 and July 2002 RO rating decisions is new and material; the claims for entitlement to service connection for cellulitis of the groin, a bilateral leg disability, and PTSD are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Because the Board reopens the Veteran's claims, any failure to notify is no more than harmless error. No further development is required in order to comply with the duties to notify and assist. 

Claims to Reopen

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105 (West 2002). Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2010), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim." Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 24 Vet. App. 110 (2010). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In order for a veteran to prevail on the merits for a service-connection claim, the Board must find: (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

A final March 1978 rating decision denied entitlement to service connection for a bilateral leg disability and cellulitis of the groin. In March 1978, the RO was not obligated to provide the detailed statement of reasons and bases that is now a requirement of the law. See generally Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in whole, because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity). However, the RO did provide that entitlement to service connection for a bilateral leg disability was denied because there was no additional evidence of subsequent injury or treatment following the initial in-service injury. Entitlement to service connection for cellulitis was denied for the same reason, and the RO noted that the episode of cellulitis must be considered "acute and transitory" based on the record reviewed at that time.

Since the final March 1978 decision, the Veteran has submitted VA and private treatment records in which he reported leg pain relating back to hospitalization for cellulitis of the groin in military service. He also submitted several lay statements from persons with whom he served indicating that he was hospitalized in service for cellulitis of the groin and experienced leg swelling and pain upon discharge. He testified at a May 2010 Board hearing that he continues to experience cellulitis and a bilateral leg disability. He submitted a June 2010 VA treatment record indicating a diagnosis of peripheral neuropathy and a positive nexus opinion indicating peripheral neuropathy is more likely than not related to exposure to Agent Orange in service.

For the purposes of determining whether this evidence is sufficient to reopen the Veteran's claim, it is presumed credible. See Justus, 3 Vet. App. at 513.

The Board finds that the evidence submitted after the March 1978 rating decision at least raises the possibility that, when considered with older evidence, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for a bilateral leg disability. See Shade, 24 Vet. App. at 110. Evidence of a current bilateral leg disability relating back to military service was not of record at the time of the March 1978 rating decision nor was a nexus opinion relating a current bilateral leg disability to military service. The submitted evidence also indicates that a bilateral leg disability began in service shortly after cellulitis. This new evidence relates to material elements of a service connection claim. See 38 C.F.R. §§ 3.156(a), 3.303. Accordingly, the claim for entitlement to service connection for a bilateral leg disability is reopened.

 The Board finds that the evidence submitted after the March 1978 rating decision at least raises the possibility that, when considered with older evidence, it would trigger a duty to provide a medical opinion for the issue of entitlement to cellulitis. See Shade, 24 Vet. App. at 110. While the lay evidence submitted is evidence that the Veteran experienced cellulitis in service, a fact which is already established by service records, the Veteran's statements at a May 2010 Board hearing, to the effect that cellulitis has continued since military service and that he experiences the same condition now, is new evidence relating to a material element of a service connection claim. See 38 C.F.R. §§ 3.156(a), 3.303. Accordingly, the claim for entitlement to service connection for cellulitis is reopened.

A final July 2002 rating decision denied entitlement to service connection for PTSD because the Veteran was not diagnosed with PTSD and because combat status was not confirmed. The Veteran testified at a May 2010 Board hearing that he had been told by a nurse practitioner associated with his workplace that he might have PTSD. Assuming the credibility of this statement, the Board finds that the possibility of a current diagnosis triggers VA's duty to assist by providing notice and an authorization for release of any related records. See Shade, 24 Vet. App. at 110. 

Further, in March 2011 the Veteran submitted a website extract detailing a history of the 187th Aviation Brigade during the period he was assigned to the unit in Vietnam.  The extract provides information as to the unit coming under attack during the Veteran's assignment.  The submission of this evidence was unaccompanied by a waiver of RO consideration.

Prior to May 1, 2003, VA regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Veterans Law Judge or panel of Judges could direct Board personnel to undertake the action essential for a proper appellate decision. See 38 C.F.R. § 19.9(a)(2) (2002). However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellant's waiver.

Accordingly, because the appellant did not waive RO consideration of the evidence he submitted, this matter must be remanded to the RO for its initial review.

Accordingly, the claim for entitlement to service connection for PTSD is reopened for these purposes.


ORDER

The claim of service connection for a bilateral leg disability is reopened. To this extent only, the claim is allowed.

The claim of service connection for cellulitis is reopened. To this extent only, the claim is allowed.

The claim of service connection for PTSD is reopened. To this extent only, the claim is allowed.




REMAND

The claims for entitlement to service connection for a bilateral leg disability, cellulitis, PTSD, and a low back disability are remanded for further development. See 38 U.S.C.A. § 5103A (West 2002). 

The Veteran's DD 214 indicates that his unit was awarded the Vietnam Cross of Gallantry with Palm. His military occupational specialty is listed as diesel mechanic. The Veteran and his acquaintances contend they experienced numerous ground attacks and mortar and rocket attacks in Vietnam. (See July 2007 lay statement from L.B., Internet research submitted by the Veteran in March 2011, May 2010 Board hearing, and February 2008 claim). VA has not sufficiently attempted to verify combat service and must do so to comply with its duty to assist the Veteran. See 38 U.S.C.A. § 5103A. 

The Veteran's DD 214 also indicates that he served in the Republic of Vietnam from May 1969 to May 1970; therefore, exposure to herbicides is presumed. See 38 C.F.R. § 3.307(a)(6)(iii) (2010). VA treatment records indicate ongoing post-service treatment for bilateral leg pain. In a May 2010 Board hearing, the Veteran reported bilateral leg pain had been diagnosed as neuropathy. A June 2010 VA treatment record indicates a diagnosis of peripheral neuropathy. The VA physician stated that, in his opinion, it was more likely than not that peripheral neuropathy was related to exposure to Agent Orange in military service. He noted that the medical evidence did not indicate any other etiology to which peripheral neuropathy might be related. Similar notes can be found in records from the same VA physician from January 2011. However, further medical evidence is required to evaluate this claim. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions). The examiner did not sufficiently explain why he attributes peripheral neuropathy to Agent Orange exposure.

Certain records for treatment for a low back disability have not yet been associated with the claims folder. See id. The Veteran is diagnosed with a current back disability, which includes degenerative disc disease, chronic pain, and lumbar radiculopathy. Private and VA medical treatment records indicate that the Veteran experienced a work-related back injury in 2002. Further medical evidence is required to determine whether the work-related back injury aggravated a service-incurred back injury or if a service-incurred back injury contributes to current symptoms. See Colvin, 1 Vet. App. at 175.

The Veteran's service medical records reflect treatment and hospitalization for cellulitis of the groin in October 1968, with a rash of the groin also noted in June 1969 and April 1970. The Veteran is competent, as a layperson, to report that the easily recognizable symptoms of a rash in the groin area have continued to this day. A medical examination is necessary to determine the current nature and etiology of a rash in the groin. See Colvin, 1 Vet. App. at 175.

Further development regarding combat status, named stressors, and a possible PTSD diagnosis may trigger VA's duty to provide an examination for the issue of entitlement to service connection for PTSD. See 38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must contact the Veteran and request the following information or authorizations to obtain evidence in support of his claims:

a. Provide a detailed statement of his claimed stressors. The Veteran will specifically be advised to provide the dates, locations, approximate times, and circumstances of such instances to include the names of any casualties.



b. Provide the name of the nurse associated with "TIETEX," the Veteran's employer, who advised the Veteran in May 2006 that he had PTSD - possibly with the initials V.K., whom the Veteran identified as his nurse practitioner on the job. The RO/AMC must advise the Veteran to produce the name and address of the nurse, the address of the location of TIETEX medical records, and any other information to substantiate his account of the nurse's statement that he has PTSD, to include information from other medical providers. 

c. Provide or identify any unaccounted for records of VA and non-VA health care providers who have treated him for cellulitis of the groin, a bilateral leg disability, PTSD, and a low back disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

d. The records sought must include any PTSD or mental health treatment after June 2010 and all VA treatment records from after June 2010.

e. Provide releases of information for medical records generated in association with a post-service back injury, for which the Veteran settled a worker's compensation claim. Any previously unobtained records must be retrieved from the following facilities, listed in SSA Form-3368: 
	
	Piedmont Imaging at Westgate
	Attn: Medical Records
	225 E. Blackstock Road
	Spartanburg, South Carolina 29301-0000

	Dr. Glenn L. Scott
	1330 Boiling Springs Road
	Suite 1600
	Spartanburg, South Carolina 29303-0000

	Spartanburg Neurosurgical
	1075 Boiling Springs Road
	Spartanburg, South Carolina 29303-2297

	Westmoreland Hicklin & Coley
	Attn: Medical Records
	120 Heywood Avenue #200
	Spartanburg, South Carolina 29302-0000

	Spartanburg Reg Medical Center
	Attn: Medical Records
	101 East Wood Street
	Spartanburg, South Carolina 29303-0000

2. After waiting an appropriate amount of time for the receipt of information related to combat status, the RO/AMC must attempt to verify any stressors and determine whether the Veteran served in combat and is entitled to the presumption available under 38 U.S.C.A. § 1154(b) (West 2002). 

3.  Schedule the Veteran for an appropriate VA medical  examination.  The following considerations will govern the examination:



a. The claims file and a copy of this remand must be made available to the examiner(s), who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must review, in conjunction with all lay and medical evidence of record, the Veteran's assertions regarding leg pain beginning after hospitalization for a groin infection, set forth in a May 2010 Board hearing; a May 2008 affidavit from the Veteran; a May 2008 affidavit from acquaintance J.G.; and a May 2008 affidavit from acquaintance T.M. The Board also calls the examiner's attention to VA and private treatment records and Social Security Administration (SSA) records indicating a current back disability and a work-related back injury in 2002. 

c. The examiner must provide a current diagnosis for the Veteran's leg pain. The examiner must state whether the leg pain was incurred in military service through Agent Orange exposure or otherwise.

d. The examiner must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

e. The Veteran must be scheduled for all indicated tests and studies as recommended by the examiner. 

f. In all conclusions, the examiner must identify and explain the medical bases of his or her opinions with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4. After waiting an appropriate time period for the Veteran to respond and for all records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by a medical examiner with the appropriate expertise in evaluating skin disorders. The purpose of the examination is to determine whether a current cellulitis of the groin condition exists and is related to cellulitis diagnosed in military service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must consider, in conjunction with all lay and medical evidence of record, the Veteran's service medical records indicating diagnosis and treatment for cellulitis of the groin in October 1968, treatment records for rash in the groin in June 1969 and April 1970, and a December 1970 separation examination questionnaire, on which the Veteran indicated a history of skin diseases.

c. The examiner must state whether the Veteran has a current condition etiologically related to cellulitis of the groin, which was diagnosed and treated in military service.

d. The examiner must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

e. The Veteran must be scheduled for all indicated tests and studies as recommended by the examiner. 

f. In all conclusions, the examiner must identify and explain the medical bases of his or her opinions with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

5. After waiting an appropriate time period for the Veteran to respond and for all records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by a medical examiner with the appropriate expertise in evaluating orthopedic disabilities. The purpose of examination is to determine whether the Veteran's current low back disability is related to an in-service injury involving a large truck.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must review, in conjunction with all lay and medical evidence of record, the Veteran's assertions about an in-service incident involving a large truck, set forth in a May 2010 Board hearing; a May 2008 lay statement from acquaintance A.L.; and the Veteran's service medical records, which do not mention a back injury. The Board also calls the examiner's attention to VA and private treatment records and Social Security Administration (SSA) records indicating a current back disability and a work-related back injury in 2002. 

c. The examiner must provide a current diagnosis for the Veteran's back disability. The examiner must state: (i) whether the medical evidence is consistent with the Veteran's reports of an in-service back injury involving a large truck, (ii) whether a current back disability is related to an in-service back injury involving a large truck, and (iii) whether a work-related injury in 2002 aggravated a service-incurred back injury.

d. The examiner must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

e. The Veteran must be scheduled for all indicated tests and studies as recommended by the examiner. 

f. In all conclusions, the examiner must identify and explain the medical bases of his or her opinions with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

6. After waiting an appropriate time period for the Veteran to respond and for all records to be gathered, the RO/AMC must determine whether evidence of combat status, a current PTSD diagnosis, or a stressor related to a fear of hostile military or terrorist activity has been submitted. If evidence regarding any of these issues has been submitted, the RO/AMC must schedule the Veteran for an examination by a medical examiner with the appropriate expertise in psychology. The purpose of examination is to determine whether the Veteran has PTSD or another acquired psychiatric disability related to combat.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  The examiner must consider, along with all lay and medical evidence of record, June 2010 VA treatment records indicating possible diagnoses of PTSD and anxiety.

c. The examiner must state each psychological disability diagnosed and, for each disability, whether that disability began during military service or is related to military service.

d. If PTSD is diagnosed, the examiner must review the Veteran's submitted stressors and determine whether any are sufficient to support the diagnosis. 

e. The examiner must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

f. The Veteran must be scheduled for all indicated tests and studies as recommended by the examiner. 

g. In all conclusions, the examiner must identify and explain the medical bases of his or her opinions with reference to the claims file. If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

7. The RO/AMC must readjudicate the claims on appeal. If combat status is found, the RO/AMC must readjudicate the issues of entitlement to service connection for a low back disability and PTSD under the presumptions available in 38 U.S.C.A. § 1154(b). If any benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

8. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran's cooperation in developing his claim, including reporting for any VA examinations is appreciated.  However, the Board notes that since the original submission of his claim of service connection for PTSD, the Veteran was requested on three occasions to submit a detailed stressor statement in support of the claim, but failed to do so.  He is therefore advised that while the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991). Further, under the law. a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. §  5107(a). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


